     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 1 of 17 Page ID #:1




 1     LAQUER, URBAN, CLIFFORD & HODGE LLP
       Michael Y. Jung, State Bar #245260
 2       Email: mjung@luch.com
       225 South Lake Avenue, Suite 200
 3     Pasadena, California 91101-3030
       Telephone: (626) 449-1882
 4     Facsimile: (626) 449-1958
 5     Counsel for Plaintiffs, Trustees of the Southern
       California Pipe Trades Health and Welfare Trust Fund, et al.
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11     TRUSTEES OF THE SOUTHERN                        Case No. 21-959
       CALIFORNIA PIPE TRADES HEALTH
12     AND WELFARE TRUST FUND;                          COMPLAINT FOR:
       TRUSTEES OF THE SOUTHERN
13     CALIFORNIA PIPE TRADES                           1. BREACH OF COLLECTIVE
       PENSIONERS AND SURVIVING                            BARGAINING AGREEMENT,
14     SPOUSES HEALTH FUND; TRUSTEES                       TRUST AGREEMENTS, AND
       OF THE SOUTHERN CALIFORNIA PIPE                     VIOLATION OF ERISA;
15     TRADES RETIREMENT TRUST FUND;                    2. BREACH OF ERISA
       TRUSTEES OF THE SOUTHERN                            FIDUCIARY DUTIES;
16     CALIFORNIA PIPE TRADES DEFINED
       CONTRIBUTION TRUST FUND;                         3. ENGAGING IN PROHIBITED
17     TRUSTEES OF THE SOUTHERN                            TRANSACTOINS;
       CALIFORNIA PIPE TRADES VACATION                  4. BREACH OF CONTRACT
18     AND HOLIDAY TRUST FUND;
       TRUSTEES OF THE SOUTHERN
19     CALIFORNIA PIPE TRADES
       CHRISTMAS BONUS FUND; TRUSTEES
20     OF THE APPRENTICE AND
       JOURNEYMAN TRAINING TRUST
21     FUND; TRUSTEES OF THE PLUMBERS
       AND PIPEFITTERS NATIONAL
22     PENSION FUND; and TRUSTEES OF THE
       INTERNATIONAL TRAINING FUND,
23
                   Plaintiffs,
24
                   v.
25
       STRAIGHTLINE MECHANICAL, INC., a
26     California corporation; and JACOB A.
       FLORA, an individual.
27
                   Defendants.
28

                                                1
                                             COMPLAINT
       1512114
     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 2 of 17 Page ID #:2




 1               Plaintiffs, Trustees of the Southern California Pipe Trades Health and Welfare
 2     Trust Fund, Trustees of the Southern California Pipe Trades Pensioners and Surviving
 3     Spouses Health Fund, Trustees of the Southern California Pipe Trades Retirement Trust
 4     Fund, Trustees of the Southern California Pipe Trades Defined Contribution Trust
 5     Fund, Trustees of the Southern California Pipe Trades Vacation and Holiday Trust
 6     Fund, Trustees of the Southern California Pipe Trades Christmas Bonus Fund, Trustees
 7     of the Apprentice and Journeyman Training Trust Fund, Trustees of the Plumbers and
 8     Pipefitters National Pension Fund, and Trustees of the International Training Fund
 9     (collectively the “Trustees”), complain and allege:
10                                   JURISDICTION AND VENUE
11               1.    This Court has jurisdiction of the case pursuant to section 502(e)(1) of the
12     Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29 U.S.C.
13     § 1132(e)(1)], which grants the United States District Courts jurisdiction over civil
14     actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
15     § 1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
16     benefit plan governed by ERISA. Such jurisdiction exists without respect to the amount
17     in controversy or the citizenship of the parties, as provided in section 502(f) of ERISA
18     [29 U.S.C. § 1132(f)].
19               2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
20     the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
21     § 185(a)], which grants the United States original jurisdiction over suits for violation of
22     contracts between an employer and a labor organization in an industry affecting
23     commerce, without respect to the amount in controversy and the citizenship of the
24     parties.
25               3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
26     U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that this
27     is the district in which the plaintiffs’ trust funds are administered, in which the relevant
28     acts took place, and in which monies are due and payable.
                                                    2
                                                 COMPLAINT
       1512114
     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 3 of 17 Page ID #:3




 1               4.   To the extent this complaint sets forth any state law claims, this Court has
 2     supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
 3                                              PARTIES
 4               5.   Plaintiffs are the Trustees of the Southern California Pipe Trades Health
 5     and Welfare Trust Fund, Southern California Pipe Trades Pensioners and Surviving
 6     Spouses Health Fund, Southern California Pipe Trades Retirement Trust Fund,
 7     Southern California Pipe Trades Defined Contribution Trust Fund, Southern California
 8     Pipe Trades Vacation and Holiday Trust Fund, Southern California Pipe Trades
 9     Christmas Bonus Fund, Apprentice and Journeyman Training Trust Fund (collectively
10     the “Local Trusts”), and the Plumbers and Pipefitters National Pension Fund (the
11     “National Trust”) and the International Training Fund (the “International Trust”). The
12     Local Trusts, National Trust and International Trust are referred to collectively as the
13     “Trusts.” The Trusts are express trusts created pursuant to written agreements and
14     declarations of trust (the “Trust Agreements”) between the Southern California Pipe
15     Trades District Council No. 16 of the United Association of Journeymen and
16     Apprentices of the Plumbing and Pipefitting Industry (“District Council No. 16”) and
17     various employer associations in the plumbing and pipefitting industry in Southern
18     California, or between District Council No. 16, and other councils of the United
19     Association of Plumbers and Pipefitters, and various employer associations across the
20     United States. The Trusts are now, and were at all times material to this action, labor-
21     management multiemployer trusts created and maintained pursuant to section 302(c)(5)
22     of the LMRA [29 U.S.C. § 186(c)(5)].
23               6.   The Trustees are “fiduciar[ies]” with respect to the Trusts as defined in
24     section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)].
25               7.   At all times material herein, defendant Straightline Mechanical, Inc.
26     (“Straightline Mechanical”) has been a corporation organized under the laws of the state
27     of California. Straightline Mechanical’s principal place of business is located in the
28     Orange County, California.
                                                   3
                                                COMPLAINT
       1512114
     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 4 of 17 Page ID #:4




 1               8.    Straightline Mechanical is an “employer” engaged in “commerce” in an
 2     “industry affecting commerce,” as those terms are defined and used in sections 501(1)
 3     and 501(3) of the LMRA [29 U.S.C. §§ 142(1), 142(3)], and within the meaning and
 4     use of section 301(a) of the LMRA [29 U.S.C. § 185(a)].
 5               9.    At all times material herein, defendant Jacob A. Flora (“Jacob Flora”) has
 6     been an officer, director, controlling shareholder and beneficial owner of Straightline
 7     Mechanical. Jacob Flora resides in Orange County, California.
 8                        EXECUTION OF BARGAINING AGREEMENTS
 9               10.   Trustees are informed and believe, and thereon allege, on or about May 9,
10     2012, Straightline Mechanical became a member of the California Plumbing and
11     Mechanical Contractors Association (“CPMCA”), a multiemployer association, and
12     thereby agreed to be bound by the terms and conditions, with certain exceptions, of the
13     written and existing Master Agreement in effect between the District Council No. 16
14     and the CPMCA (“CPMCA Master Agreement”), and to the Trust Agreements. The
15     terms and provisions of each of the Trust Agreements are incorporated by reference into
16     the Master Agreement.
17               11.   On or about July 1, 2018, Jacob Flora, on behalf of Straightline
18     Mechanical, executed and delivered a written agreement to District Council No. 16,
19     whereby Straightline Mechanical agreed to be bound by the terms and conditions of the
20     written and existing collective bargaining agreement known as the 2017 to 2026 Master
21     Agreement (the “SCC Master Agreement”) in effect between District Council No. 16
22     and the Southern California Contractors. The terms and provisions of each of the Trust
23     Agreements are incorporated by reference into the SCC Master Agreement. Since on or
24     before July 1, 2018, Straightline Mechanical has been bound to the SCC Master
25     Agreement and the Trust Agreements. The CPMCA Master Agreement and SCC
26     Master Agreement are referred to collectively herein as “Master Agreement.”
27     ///
28     ///
                                                   4
                                                COMPLAINT
       1512114
     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 5 of 17 Page ID #:5




 1                              POSSIBLE ADDITIONAL DEFENDANTS
 2                12.   The Trustees are informed and believe, and thereon allege, that to avoid
 3     paying contributions, benefits and/or withholdings in violation of the Master
 4     Agreement, Trust Agreements and section 515 of ERISA [29 U.S.C. § 1145],
 5     Straightline Mechanical, Jacob Flora and one or more other individuals or entities,
 6     diverted or redirected employees and/or business affairs, assets or operations between
 7     one or more individuals and/or entities. The Trustees are informed and believe, and
 8     thereon allege, that the other individuals and/or entities are presently unknown to the
 9     Trustees. If the Trustees ascertain that any of the defendants or others have engaged in
10     such activities, the Trustees will seek leave to amend this Complaint to include such
11     individuals and entities as defendants.
12                13.   If the Trustees subsequently ascertain that one or more other individuals, or
13     entities, is responsible, in whole or in part, for the day-to-day operations of Straightline
14     Mechanical and/or is responsible, in whole or in part, for all, or a majority of, the
15     decisions pertaining to the payment of fringe benefit contributions, to the Trusts,
16     including decisions: (a) whether or not to pay such contributions, (b) if payment is to be
17     made, when to pay such contributions, and/or (c) how to use such funds pending
18     payment to the Trusts; the Trustees will seek to amend this Complaint to include such
19     additional parties as defendants.
20                                      FIRST CAUSE OF ACTION
21               BREACH OF WRITTEN COLLECTIVE BARGAINING AGREEMENT,
22                      TRUST AGREEMENTS, AND VIOLATION OF ERISA
23                           (AGAINST STRAIGHTLINE MECHANICAL)
24                14.   The Trustees hereby incorporate herein by this reference paragraphs 1
25     through 13 above, inclusive of any and all subparagraphs, to the same effect as if set
26     forth verbatim.
27     ///
28     ///
                                                     5
                                                  COMPLAINT
       1512114
     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 6 of 17 Page ID #:6




 1               15.   By the terms and provisions of the Master Agreement and Trust
 2     Agreements, and at all times material herein, Straightline Mechanical agreed, and was
 3     obligated to the following:
 4                     A.    Prepare and submit true, complete and accurate written monthly
 5     contribution reports (“Report(s)”) to the Trusts on a timely basis showing: (i) the
 6     identities of employees performing work covered by the Master Agreement on which
 7     contributions are owed, (ii) the number of hours worked by these employees, (iii) the
 8     rates of pay, (iv) character of hours worked (e.g., straight time, over-time, etc.), and (v)
 9     based upon the hours worked by employees, the proper calculation of fringe benefit
10     contributions, benefits and/or withholdings attributable to the same employees. Such
11     monthly contribution reports are due on the 10th day of each successive month;
12                     B.    Pay to the Trusts fringe benefit contributions, benefits and/or
13     withholdings on a monthly basis, and at specified rates for each hour worked by
14     applicable employees. These amounts are considered delinquent if not received by the
15     Trusts by the 15th of the month succeeding the month in which the work was performed.
16     These amounts are due and payable at the Trusts’ administrative offices in Los Angeles,
17     California; and
18                     C.    Permit the Trustees and their agents to conduct audits of payroll and
19     related records in order to determine if fringe benefit contributions have been properly
20     paid pursuant to the Master Agreement and Trust Agreements.
21               16.   Straightline Mechanical is an “employer” and a “contractor” as those terms
22     are understood in the Master Agreement and Trust Agreements.
23               17.   Straightline Mechanical is an “employer” as defined and used in section
24     3(5) of ERISA [29 U.S.C. § 1002(5)].
25               18.   Section 515 of ERISA [29 U.S.C. § 1145], provides that “every employer
26     who is obligated to make contributions to a multiemployer plan under the terms of the
27     plan or under the terms of a collectively bargained agreement shall, to the extent not
28     inconsistent with law, make such contributions in accordance with the terms and
                                                   6
                                                COMPLAINT
       1512114
     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 7 of 17 Page ID #:7




 1     conditions of such plan or such agreement.” Pursuant to section 515 of ERISA [29
 2     U.S.C. § 1145], Straightline Mechanical is obligated to make contributions to the
 3     Trusts.
 4               19.   Sections 429 of ERISA [29 U.S.C. § 1059], provides that “every employer
 5     shall … maintain records with respect to each of his employees sufficient to determine
 6     the benefits due or which may become due to such employees.” Pursuant to section 429
 7     of ERISA [29 U.S.C. § 1059], Straightline Mechanical was obligated to maintain
 8     records sufficient to allow the Trustees to determine the contributions owed by
 9     Straightline Mechanical to the Trusts, and the benefits due to the employees of
10     Straightline Mechanical.
11               20.   In or around October 2020, the Trustees completed an audit (the “Audit”)
12     of Straightline Mechanical’s payroll and related records for the time period of July 1,
13     2015, through June 30, 2019, (the “Audit Period”). The Audit revealed that Straightline
14     Mechanical breached the Master Agreement and Trust Agreements, and its statutorily-
15     mandated obligations under section 515 of ERISA [29 U.S.C. § 1145], by failing to
16     report and pay fringe benefit contributions to the Trusts in the sum of $182,125.13
17     based on unreported work performed by Straightline Mechanical during the Audit
18     Period.
19               21.   Straightline Mechanical submitted Reports to the Trusts for the month of
20     April 2019, but failed to pay the reported fringe benefit contributions. Based on these
21     Reports, Straightline Mechanical owes the Trusts at least $1,389.92 for fringe benefit
22     contributions. Failure to pay these contributions to the Trusts is a breach of the Master
23     Agreement and Trust Agreements, and is a violation of section 515 of ERISA [29
24     U.S.C. § 1145].
25               22.   Based on a review of Straightline Mechanical’s certified payroll reports
26     reflecting work performed by Straightline Mechanical on a number of public works
27     projects for the months of July 2018, August 2018, December 2018 and February 2019,
28     the Trustees determined that Straightline Mechanical owed additional fringe benefit
                                                   7
                                                COMPLAINT
       1512114
     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 8 of 17 Page ID #:8




 1     contributions not included on its monthly reports or in the Audit for fringe benefit
 2     contributions. Failure to timely pay these contributions to the Trusts is a breach of the
 3     Master Agreement and Trust Agreements, and is a violation of section 515 of ERISA
 4     [29 U.S.C. § 1145]. While the Trustees collected some of the contributions due, at least
 5     $2,984.08 in fringe benefit contributions remains due. Straightline also owes liquidated
 6     damages and interest related to these unpaid and untimely paid contributions as
 7     discussed in greater detail below.
 8               23.   The Trustees are informed and believe, and thereon allege, that Straightline
 9     Mechanical owes, but has failed to pay additional amounts of fringe benefit
10     contributions and other damages for breach of the Master Agreement and Trust
11     Agreements, and violation of section 515 of ERISA [29 U.S.C. § 1145], in amounts not
12     presently known to the Trustees, but these additional amounts will be established by
13     proof.
14               24.   Straightline Mechanical is “delinquent,” as that term is used in the Master
15     Agreement and/or related Trust Agreements.
16               25.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
17     action by a fiduciary in which judgment is found in favor of the plan, this Court shall
18     award the plan: (i) the unpaid contributions; (ii) interest on the unpaid contributions;
19     (iii) an amount equal to the greater of interest on the unpaid contributions or liquidated
20     damages provided for under the plan in an amount not in excess of 20% of the unpaid
21     contributions; (iv) reasonable attorneys’ fees and costs; and (v) such other legal or
22     equitable relief as this Court deems appropriate. Interest on unpaid contributions shall
23     be determined by using the rate provided under the plan.
24               26.   Pursuant to the Master Agreement, Trust Agreements, and section
25     502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Straightline Mechanical is
26     obligated to pay to the Trustees liquidated damages for the detriment caused by
27     Straightline Mechanical’s failure to pay fringe benefit contributions in a timely manner.
28     Pursuant to the written Joint Collection Policy and Procedures (“Joint Collection
                                                    8
                                                 COMPLAINT
       1512114
     Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 9 of 17 Page ID #:9




 1     Policy”) promulgated by the Trustees pursuant to the authority granted to them by the
 2     Master Agreement and Trust Agreements, those liquidated damages are assessed at ten
 3     percent (10%) of the unpaid or untimely contributions. However, if a lawsuit is filed to
 4     collect the contributions, the Joint Collection Policy provides for liquidated damages
 5     assessed at twenty percent (20%) of the unpaid or late contributions. Straightline
 6     Mechanical owes liquidated damages in amounts that will be established by proof.
 7               27.   Pursuant to the Master Agreement, Trust Agreements, Joint Collection
 8     Policy and/or section 502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Straightline
 9     Mechanical owes the Trustees interest at 18% per annum on all unpaid or late paid
10     fringe benefit contributions from the dates the sums were originally due or should have
11     been paid to the Trustees until paid. The amount of interest owed by Straightline
12     Mechanical will be established by proof.
13               28.   Pursuant to the Joint Collection Policy, if contribution reports are not
14     timely submitted to the Trustees, late fees are assessed at $200.00 per occurrence.
15     Straightline Mechanical owes the Trustees at least $200.00 for late fees, plus additional
16     amounts that will be established by proof.
17               29.   By the Master Agreement, Trust Agreements, Joint Collection Policy
18     and/or section 502(g)(2)(D) of ERISA [29 U.S.C. § 1132(g)(2)(D)], Straightline
19     Mechanical agreed that in the event of any delinquency, it would pay all legal and
20     auditing fees and costs in connection therewith, whether incurred before or after
21     litigation is commenced. The Trustees have incurred legal and auditing fees and costs
22     as a result of Straightline Mechanical’s failure to pay contributions to the Trusts. The
23     exact amount of the legal and auditing fees and costs due and payable has not been
24     ascertained at this time. These amounts shall be established by proof.
25               30.   By the Master Agreement and Trust Agreements, Straightline Mechanical
26     agreed in the event it failed to pay fringe benefit contributions or otherwise comply with
27     the terms and provisions of those agreements, to post and deliver either a good faith
28     deposit, or a performance bond issued in favor of the Trustees. The Trustees are
                                                   9
                                                COMPLAINT
       1512114
 Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 10 of 17 Page ID #:10




 1   informed and believe, and thereon allege, that the Trustees are entitled to such good
 2   faith deposit and delivery of monies or bond from Straightline Mechanical. The amount
 3   of the good faith deposit or bond will be established by proof at trial.
 4             31.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], the
 5   Court may grant such other legal or equitable relief as the Court deems appropriate. As
 6   part of the Trustees’ judgment, the Trustees shall also request the Court to:
 7                   A.    Order Straightline Mechanical, and its representatives, agents and
 8   associates, to provide a full and complete accounting for, and tracing the use of, all
 9   unpaid contributions and identify all property, real or personal, tangible or intangible,
10   that are the result, whether in whole or in part, of the use of any unpaid contributions;
11                   B.    Order Straightline Mechanical, and its representatives, agents and
12   associates, to post and deliver either a good faith deposit, or a performance bond issued
13   in favor of the Trusts, in an amount determined by the Court to be appropriate;
14                   C.    Order the creation of a constructive trust on all applicable property,
15   and order the transfer of the applicable property to the Trusts; and
16                   D.    Order Straightline Mechanical, and its representatives, agents and
17   associates, to pay to the Trusts all amounts due the Trusts, including, but not limited to,
18   the unpaid contributions, benefits, withholdings, damages, legal fees, audit fees and
19   other expenses and damages incurred.
20                                SECOND CAUSE OF ACTION
21                         BREACH OF ERISA FIDUCIARY DUTIES
22                                  (AGAINST JACOB FLORA)
23             32.   The Trustees hereby refer to, and incorporate herein by this reference,
24   paragraphs 1 through 31 above, inclusive of any and all subparagraphs, to the same
25   effect as if set forth verbatim.
26             33.   A portion of the fringe benefit contributions required to be paid by
27   Straightline Mechanical to the Trusts are monies funded exclusively by contributions
28   from participating employers, without deduction from the covered employees’
                                                  10
                                               COMPLAINT
     1512114
 Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 11 of 17 Page ID #:11




 1   paychecks (“Employer Contributions”). The remaining portion of the fringe benefit
 2   contributions required to be paid by Straightline Mechanical to the Trusts are monies
 3   funded exclusively by deductions from covered employees’ compensation (“Deducted
 4   Contributions”). Straightline Mechanical has granted one or more of its representatives,
 5   employees or others access to all Employer Contributions and Deducted Contributions.
 6             34.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
 7   is an officer, director, controlling shareholder and beneficial owner of Straightline
 8   Mechanical and, as such, accrues a direct beneficial and pecuniary interest in the
 9   activities and, ultimately, the success of Straightline Mechanical. The Trustees are
10   informed and believe, and thereon allege, that Jacob Flora is responsible for the day-to-
11   day operations of Straightline Mechanical and is responsible for all, or a majority of, the
12   decisions pertaining to the payment of contributions to the Trusts, including decisions:
13   (a) whether to deduct certain amounts from employees’ paychecks for Deducted
14   Contributions; (b) whether or not to pay Deducted Contributions to the Trusts; (c) if
15   payment is to be made, when to pay such Deducted Contributions; and (d) how to use
16   such funds pending payment to the Trusts.
17             35.   Section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)] provides that “a
18   person [or entity] is a fiduciary with respect to a plan to the extent (i) he . . . exercises
19   any discretionary authority or control respecting … disposition of its assets … .” The
20   Deducted Contributions, as opposed to Employer Contributions, payable by Straightline
21   Mechanical to the Trusts are fund assets under ERISA. The Trustees are informed and
22   believe, and thereon allege, that Jacob Flora exercised discretionary authority or control
23   respecting fund assets. The Trustees are informed and believe, and thereon allege, that
24   Jacob Flora was, and is, an unnamed “fiduciary” pursuant to section 3(21)(A) of ERISA
25   [29 U.S.C. § 1002(21)(A)], and thereby is individually, and separately from Straightline
26   Mechanical, obligated to the provisions and obligations provided for under ERISA.
27             36.   Section 404(a)(1)(A) of ERISA [29 U.S.C. § 1104(a)(1)(A)] provides that
28   “a fiduciary shall discharge his duties with respect to a plan solely in the interest of the
                                                  11
                                               COMPLAINT
     1512114
 Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 12 of 17 Page ID #:12




 1   participants and beneficiaries and--¶ (A) for exclusive purpose of: (i) providing benefits
 2   to participants and their beneficiaries; and … (D) in accordance with the documents
 3   and instruments governing the plan … .” Section 403(c)(1) of ERISA [29 U.S.C.
 4   § 1103(c)(1)] provides that “the assets of a plan shall never inure to the benefit of any
 5   Employer and shall be held for the exclusive purposes of providing benefits to
 6   participants in the plan and their beneficiaries… .” The specific duties of a fiduciary
 7   are that he/she: (a) shall ensure that “assets of the plan never inure to the benefit of the
 8   employer and shall be held for the exclusive purposes of providing benefits to
 9   participants in the plan,” section 403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)]; (b)
10   “shall discharge his duties with respect to a plan solely in the interests of the
11   participants,” section 404(a)(1) of ERISA [29 U.S.C. § 1104(a)(1)]; and (c) shall not
12   use plan assets in any transaction with “a party in interest,” section 406(a)(1) of ERISA
13   [29 U.S.C. § 1106(a)(1)], nor “in his own interest or for his own account,” section
14   406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)]. ERISA prohibits a fiduciary from
15   making any “transfer to, or use by or for the benefit of, a party in interest, of any assets
16   of the plan,” section 406(b)(1)(D) of ERISA [29 U.S.C. § 1106(b)(1)(D)]. Jacob Flora
17   is a “party in interest,” as is any fund fiduciary. Under ERISA, if a fiduciary uses plan
18   assets to satisfy other business obligations, he or she violates his or her fiduciary duty.
19             37.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
20   breached his fiduciary duties and responsibilities by misuse of Deducted Contributions
21   payable to the Trusts by either: (a) diverting the Deducted Contributions to his sole and
22   exclusive benefit; or (b) diverting the Deducted Contributions to Straightline
23   Mechanical’s sole and exclusive benefit and his indirect benefit, in violation of the
24   Trusts’, participants’ and beneficiaries’ rights under ERISA. The Trustees are informed
25   and believe, and thereon allege, that such conduct was a breach and violation of ERISA,
26   including, but not limited to, breach of section 404(a)(1)(A) of ERISA [29 U.S.C. §
27   1104(a)(1)(A)] and section 403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)].
28   ///
                                                  12
                                               COMPLAINT
     1512114
 Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 13 of 17 Page ID #:13




 1             38.   Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
 2   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
 3   obligations, or duties imposed upon fiduciaries by this title shall be personally liable to
 4   make good to such plan any losses to the plan resulting from each such breach, and to
 5   restore to such plan any profits of such fiduciary which have been made through use of
 6   assets of the plan by the fiduciary, and shall be subject to such other equitable or
 7   remedial relief as the court may deem appropriate, including removal of such
 8   fiduciary.” Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)] provides
 9   that “in any action . . . by a . . . fiduciary, the court in its discretion may allow
10   reasonable attorneys’ fees and costs of action … .”
11             39.   The Trustees are informed and believe, and thereon allege, as a proximate
12   result of the wrongful acts herein alleged, the Trusts have been damaged in an amount
13   presently unknown. The Trustees are informed and believe, and thereon allege, that
14   damages are continuing to accrue in an amount presently unknown to them. The
15   Trustees shall present proof of damages at the time of trial.
16             40.   As part of the Trustees’ judgment, the Trustees also request the Court to
17   grant the relief requested in paragraph 31 above.
18                                  THIRD CAUSE OF ACTION
19                       ENGAGING IN PROHIBITED TRANSACTIONS
20                                  (AGAINST JACOB FLORA)
21             41.   The Trustees hereby refer to, and incorporate herein, paragraphs 1 through
22   40 above, inclusive of any and all subparagraphs, to the same effect as if set forth
23   verbatim.
24             42.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
25   was, and is, an unnamed “fiduciary” pursuant to section 3(21)(A) of ERISA [29 U.S.C.
26   § 1002(21)(A)], and thereby is individually, and separately from Straightline
27   Mechanical, obligated to the provisions and obligations provided for under ERISA.
28   ///
                                                  13
                                               COMPLAINT
     1512114
 Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 14 of 17 Page ID #:14




 1             43.   Section 406(a)(1)(D) of ERISA [29 U.S.C. § 1106(a)(1)(D)], provides that
 2   “a fiduciary with respect to a plan shall not cause the plan to engage in a transaction, if
 3   he knows or should know that such transaction constitutes a direct or indirect--¶ (D)
 4   transfer to, or use by or for the benefit of, a party in interest [an employer, etc.], of any
 5   assets of the plan … .” Section 406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)], provides
 6   that “a fiduciary with respect to a plan shall not--¶ (1) deal with the assets of the plan
 7   in his own interest or for his own account … .” Jacob Flora is a “party in interest,” as is
 8   any fund fiduciary. Under ERISA, if a fiduciary uses plan assets to satisfy other
 9   business obligations, he or she violates his or her duty.
10             44.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
11   has engaged in prohibited transactions by misuse of Deducted Contributions payable to
12   the Trusts by either: (a) diverting the Deducted Contributions to his sole and exclusive
13   benefit; and/or (b) diverting the Deducted Contributions to Straightline Mechanical’s
14   sole and exclusive benefit and its indirect benefit, in violation of the Trusts’,
15   participants’ and beneficiaries’ rights under ERISA. The Trustees are informed and
16   believe, and thereon allege, that such conduct was a breach and violation of ERISA,
17   including, but not limited to, breach of section 406(a)(1)(D) of ERISA [29 U.S.C. §
18   1106(a)(1)(D)] and section 406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)].
19             45.   Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
20   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
21   obligations, or duties imposed upon fiduciaries by this title shall be personally liable to
22   make good to such plan any losses to the plan resulting from each such breach, and to
23   restore to such plan any profits of such fiduciary which have been made through use of
24   assets of the plan by the fiduciary, and shall be subject to such other equitable or
25   remedial relief as the court may deem appropriate, including removal of such
26   fiduciary.” Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)], provides
27   that “in any action … by a … fiduciary, the court in its discretion may allow reasonable
28   attorneys’ fees and costs of action … .”
                                                  14
                                               COMPLAINT
     1512114
 Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 15 of 17 Page ID #:15




 1             46.   The Trustees are informed and believe, and thereon allege, as a proximate
 2   result of the wrongful acts herein alleged, the Trusts have been damaged in an amount
 3   presently unknown. The Trustees are informed and believe, and thereon allege, that
 4   damages are continuing to accrue in an amount presently unknown to the Trustees. The
 5   Trustees shall present proof of damages at the time of trial.
 6             47.   As part of the Trustees’ judgment, the Trustees shall also request the Court
 7   to grant the relief requested in paragraph 31 above.
 8                                 FOURTH CAUSE OF ACTION
 9                                   BREACH OF CONTRACT
10                        (AGAINST STRAIGHTLINE MECHANICAL)
11             48.   The Trustees hereby refer to, and incorporate herein, by this reference
12   paragraphs 1 through 47 above, inclusive of any and all subparagraphs, to the same
13   effect as if set forth verbatim.
14             49.   The Trustees are informed and believe, and thereon allege, that amounts
15   due as union dues, association fees, and related amounts (excluding employer and
16   employee contributions) are not recoverable under ERISA.
17             50.   The Master Agreement requires Straightline Mechanical to pay to Trusts,
18   for the benefit of District Council 16, its affiliated local unions, the Piping Industry
19   Progress Education & Trust Fund (“PIPE”), the Labor Management Compliance
20   Council (“LMCC”) and the California Plumbing and Mechanical Contractors
21   Association (“CPMCA”) certain amounts for each hour worked by Straightline
22   Mechanical’s employees performing work covered by the Master Agreement. The
23   Trustees are the assignee of District Council No. 16, its affiliated local unions, PIPE,
24   LMCC and CPMCA for collecting said hourly contributions. Straightline Mechanical
25   has failed to pay amounts due under the Master Agreement to the Trustees for the
26   benefit of District Council 16, its affiliated local unions, PIPE, LMCC and CPMCA,
27   which amounts shall be established by proof.
28   ///
                                                  15
                                               COMPLAINT
     1512114
 Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 16 of 17 Page ID #:16




 1             51.   Pursuant to the Master Agreement and Joint Collection Policy, Straightline
 2   Mechanical is obligated to pay to the Trustees liquidated damages on all unpaid or
 3   delinquent contributions (including those amounts due to District Council No. 16, its
 4   affiliated local unions, PIPE, LMCC and CPMCA). Pursuant to the Joint Collection
 5   Policy liquidated damages are assessed at ten percent (10%) of the unpaid or untimely
 6   contributions. However, if a lawsuit is filed to collect the contributions, the Joint
 7   Collection Policy provides for liquidated damages assessed at twenty percent (20%) of
 8   the unpaid or late amounts. The amount of liquidated damages owed by Straightline
 9   Mechanical will be established by proof.
10             52.   Pursuant to the Master Agreement and the Joint Collection Policy,
11   Straightline Mechanical owes the Trustees interest at 18% per annum on all unpaid or
12   delinquent contributions (including those amounts due to District Council No. 16, its
13   affiliated local unions, PIPE, LMCC and CPMCA) from the dates the sums were
14   originally due or should have been paid to the Trustees until paid. The amount of
15   interest owed by Straightline Mechanical will be established by proof.
16                                             PRAYER
17             WHEREFORE, the Trustees pray for judgment as follows:
18             1.    For unpaid fringe benefit contributions and other damages for breach of
19   contract as established by proof;
20             2.    For liquidated damages as established by proof;
21             3.    For interest at the rate of 18% per annum, or other applicable legal rate, on
22   all contributions due from their respective due dates, or the dates said contributions
23   should have been paid, until paid, plus additional amounts as established by proof;
24             4.    For late reporting fees in amounts as established by proof;
25             5.    For special damages in amounts as established by proof;
26             6.    For damages for breach of contract in amounts as established by proof;
27             7.    For the Trustees’ audit costs, plus additional amounts as established by
28   proof;
                                                  16
                                               COMPLAINT
     1512114
 Case 2:21-cv-00959-GW-JC Document 1 Filed 02/02/21 Page 17 of 17 Page ID #:17




 1             8.     For the Trustees’ reasonable attorneys’ fees in amounts as established by
 2   proof;
 3             9.     For costs of suit incurred herein; and
 4             10.    For such additional relief as this Court deems just and proper, including,
 5   but not limited to, the following:
 6                    A.     An Order directing defendants, his/its/their representatives, agents
 7   and associates, to provide a full and complete accounting for, and tracing the use of all
 8   unpaid fringe benefit contributions and identify all property, real or personal, tangible
 9   or intangible, that are the result, whether in whole or in part, of the use of any unpaid
10   fringe benefit contributions;
11                    B.     An Order for the creation of a constructive trust on all applicable
12   property, and an Order for the transfer of the applicable property to the Trusts; and
13                    C.     An Order directing defendants, his/its/their representatives, agents
14   and associates, to pay to the Trusts all amounts due the Trusts, including, but not
15   limited to, the unpaid fringe benefit contributions, benefits, withholdings, damages,
16   legal fees, audit fees and other expenses and damages incurred.
17

18
     Dated: February 2, 2021               LAQUER URBAN CLIFFORD & HODGE LLP

19
                                           By: /s/ Michael Y. Jung
                                              Michael Y. Jung, Counsel for Plaintiffs,
20                                            Trustees of the Southern California Pipe
21
                                              Trades Health and Welfare Trust Fund, et al.

22
                                       WAIVER OF JURY TRIAL
23
               Plaintiffs waive a jury trial in this action.
24

25   Dated: February 2, 2021               LAQUER URBAN CLIFFORD & HODGE LLP
26                                         By: /s/ Michael Y. Jung
                                              Michael Y. Jung, Counsel for Plaintiffs,
27
                                              Trustees of the Southern California Pipe
28                                            Trades Health and Welfare Trust Fund, et al.
                                                     17
                                                  COMPLAINT
     1512114
